ANDERSON, PAUL H., Justice
(dissenting).
I respectfully dissent. I conclude that both the Human Services judge and the Hennepin County District Court got it right on both the facts and the law when they concluded that A.A.A. is entitled to a total of 450 minutes per day of authorized Personal Care Assistant (PCA) services. Therefore, I would reverse the Minnesota Court of Appeals and reinstate the Henne-pin County District Court’s order.
Before discussing the reasons why I disagree with the result reached by the majority, a brief review of the factual and procedural history of AAA’s condition and treatment is in order. A.A.A. is a nine-year-old child who is severely autistic and suffers from epilepsy, chronic seizures, sleep disturbances, and behavioral difficulties. He is non-verbal, does not respond to oral instructions, and needs 24-hour supervision. A.A.A. has to be physically moved away from dangerous situations and will try to run away if someone is not holding his hand. A.A.A. ran away 20 times over a two-month period. A.A.A. receives state assistance to help pay for his medical care. Before 2010, A.A.A. received 462 minutes per day, or approximately 7.5 hours, of PCA services based on the time it took to complete certain tasks.
The Minnesota Legislature amended the statutes governing PCA services in 2009. Act of May 14, 2009, ch. 79, art. 8 §§ 20, 21, 28, 31, 2009 Minn. Laws 690, 856-57, 875-900. The amended statutes set specific amounts of PCA services that can be provided based on an individual’s dependent activities of daily living (ADLs), complex health needs, and Level I behaviors. Minn.Stat. § 256B.0652, subd. 6 (2012). The amended statute applicable to this case authorizes recipients to receive a specific base amount of PCA services determined by their respective home care rating. Id,., subd. 6(b).
Additional PCA services time is added through the assessment and identification of the following: (1) 30 additional minutes per day for a dependency in each critical activity of daily living as defined in Minn. Stat. § 256B.0659 (2012); (2) 30 additional *826minutes per day for each complex health-related function as defined in section 256B.0659; and (3) 30 additional minutes per day for each behavior issue as defined in section 256B.0659, subdivision 4(d). MinmStat. § 256B.0652, subd. 6(c).
ADLs include dressing, grooming/hygiene, bathing, eating, transfers, mobility, positioning, and toileting. Minn.Stat. § 256B.0659, subd. 1(b). Critical ADLs include eating, transfers, mobility, and toileting. Id., subd. 1(e). A person “must” be assessed as dependent in an ADL based on the need for “(i) cuing and constant supervision to complete the task; or (ii) hands-on assistance to complete the task.” Id., subd. 4.
In March 2010, a public health nurse (PHN) conducted a PCA reassessment of A.A.A. One week later, the Minnesota Department of Human Services Disability Services Division sent a notice to A.A.A’s parents informing them that A.A.A.’s authorized PCA services would be reduced from 462 minutes to 390 minutes per day. A.A.A. filed an appeal of this decision on June 11, 2010. On August 17, 2010, an in-person administrative hearing was held before a Human Services judge during which the judge took testimony and accepted several exhibits into evidence.
Following this in-person administrative hearing, the judge made several specific findings with respect to A.A.A. The judge found that A.A.A. had cognitive deficits and behavior problems in general due to severe autism, mental retardation, and associated developmental delay. A.A.A. is completely nonverbal, has a “very limited safety awareness,” is resistive to care, and, on a daily basis, requires constant supervision to ensure his own and others’ safety. He requires hands-on assistance and/or cuing and constant supervision to complete most activities of daily living. He is easily frustrated and quick to engage in aggressive or otherwise inappropriate behaviors, including hitting his parents. In fact, during the in-person hearing, the judge saw A.A.A. strike his mother several times.
A.A.A. also hits and bites himself and others, pulls hair, bangs himself against walls, grabs others and “holds on hard” (the judge noted that A.A.A. is “very strong”), throws and destroys property, and routinely ingests non-food objects. The judge found that he will put “anything and everything into his mouth.” Other socially inappropriate behaviors include disturbing and loud verbal screeching noises, invading the physical space of strangers, and obsessive thumb sucking. He has broken microwave and closet doors from obsessive, repeated opening and closing, and frequently allows the bathtub and sink to overflow. A.A.A. is constantly active and makes frequent attempts to leave a room or wander away from his care providers when in public.
Because A.A.A. does not respond to verbal commands, direct physical contact must continuously be maintained in order to cue him and to constantly maintain supervision of him when he is walking. The judge found that approximately one month before the in-person administrative hearing, the police had to be called when A.A.A. managed to evade his school bus driver and somehow made his way to downtown Minneapolis. He was missing for two hours. Fortunately, A.A.A. was not injured when he was located, although he had been spotted by a neighbor who said that when he fled from the school bus he ran into a street and paid no heed to traffic. A.A.A.' also frequently has to be physically restrained to keep him from engaging in dangerous or harmful actions, such as touching a hot stove. A.A.A.’s physical problems include epilepsy, uncontrolled seizures provoked by febrile illness, and chronic sinusitis. In the month pre*827ceding the March 2010 reassessment, A.A.A. required emergency room treatment on two occasions for seizures and once for a nose and throat problem.
The PHN found that A.A.A. has five ADL dependencies, including two critical ADLs. The five ADLs are: dressing, grooming, bathing, eating, and toileting. At the hearing, counsel for A.A.A. argued that, because A.A.A. also requires hands-on assistance and cuing and constant supervision when he is walking, he has a sixth dependency regarding mobility. The judge agreed with this argument and found that A.A.A. has a sixth ADL regarding mobility.
The judge agreed with the PHN assessment that A.A.A. has one complex health-related need: neurological interventions as a result of seizures. But the judge also found that A.A.A. has congenital diseases that clearly create a need for significantly increased hands-on assistance regarding the six ADLs. The judge also found that AAA. has three Level I behaviors. Based upon the evidence as a whole, the judge found that A.A.A. continues to present his parents with significant behavioral challenges warranting a level of PCA services sufficient to afford A.A.A., his family, and others a modicum of safety and security-
After making the foregoing findings with respect to A.A.A., the judge made the following conclusions as to the amount of authorized PCA services to which AAA is entitled:
a. A base rate of 210 minutes per day of PCA services based upon six ADL dependencies and the presence of complex health-related needs and Level I behaviors;
b. An additional 90 minutes (30 minutes each) for three critical ADLs;
c. An additional 60 minutes (30 minutes each) for two complex health-related needs; and
d. An additional 90 minutes (30 minutes each) for three behaviors;
e. Resulting in a total of 450 minutes (7 hours and 30 minutes) per day of authorized PCA services.
After the Human Services judge entered his findings and conclusion on October 21, 2010, the Commissioner of Human Services named a designee to review the judge’s findings and conclusions. The Commissioner’s designee, the Co-Chief Human Services judge, rejected the Human Services judge’s recommendations. More specifically, the designee rejected six out of eight of the Human Service judge’s conclusions. The designee concluded that A.A.A. had only five ADLs — not six — and that he had only one complex health-related need. The designee then reversed the Human Services judge, affirmed the Commissioner’s original assessment, and awarded A.A.A. 390 minutes per day of PCA services.
When reversing the Human Service judge’s decision, the Commissioner’s desig-nee accepted the Commissioner’s view that A.A.A. is not dependent in mobility because he is physically capable of movement without assistance. The Commissioner noted that the PHN observed A.A.A. run laps around the room, move a chair to the front door, climb on the chair, and unlock the door and attempt to leave the residence. The Commissioner claimed that these behaviors clearly show that A.A.A. does not need hands-on assistance or cuing to move from one location to another; rather, it is his behaviors that require him to be supervised and redirected when necessary.
A.A.A. appealed to the Hennepin County District Court. The district court reversed the decision of the Commissioner *828and essentially adopted the findings and conclusions of the Human Services judge and awarded A.A.A. 450 minutes per day of PCA services. The court found that the Commissioner’s definition of a dependency in mobility failed to give effect to the plain meaning of the statute. The court concluded that the statute does not require A.A.A. to be physically incapable of performing the task to be dependent. Rather, the court said it is sufficient if A.A.A. needs either cuing and constant supervision or hands-on assistance to complete the task. See Minn.Stat. § 256B.0659, subd. 4(b)(1). The court went on to note that A.A.A. is constantly active and makes frequent attempts to leave a room or wander away from his care provider when in public. But because A.A.A. does not respond to verbal commands, he requires continuous direct physical contact when walking in public; in other words, he must be continuously cued and constantly supervised. The court then concluded that A.A.A. must receive an additional 30 minutes based on his dependency in mobility. The court went on to conclude that because A.A.A. has six instead of five ADLs under the statute, he has an additional complex health-related need and is entitled to another 30 minutes per day of authorized PCA services. See Minn.Stat. §§ 256B.0652, subd. 6(c)(2), 256B.0659, subd. 4(c)(8).
We generally defer to reasonable agency decisions. In re Johnson, 565 N.W.2d 432, 433 (Minn.1997); see also In re Cities of Annandale & Maple Lake NPDES/SDS Permit Issuance for the Discharge of Treated Wastewater, 731 N.W.2d 502, 514-15 (Minn.2007). But we retain the authority to review de novo errors of law which arise when an agency decision is based upon the meaning of words in a statute. In re Denial of Eller Media Company’s Applications for Outdoor Adver. Device Permits, 664 N.W.2d 1, 7 (Minn.2003). We have said:
When a decision turns on the meaning of words in a statute or regulation, a legal question is presented. In considering such questions of law, reviewing courts are not bound by the decision of the agency and need not defer to agency expertise.... If a regulation is ambiguous, agency interpretation will generally be upheld if it is reasonable. [But,] [n]o deference is given to the agency interpretation if the language of the regulation is clear and capable of understanding. ...
St. Otto’s Home v. Minn. Dep’t of Human Servs., 437 N.W.2d 35, 39-40 (Minn.1989) (citations omitted); see also Annandale, 731 N.W.2d at 513-14. Our objective when interpreting the language of a statute is “to ascertain and effectuate the intention of the legislature.” Minn.Stat. § 645.16 (2012). If that intent is clear from the plain and unambiguous language of the statute, we apply the plain meaning of the statute. Am. Tower, L.P. v. City of Grant, 636 N.W.2d 309, 312 (Minn.2001).
Unlike the majority, I conclude that the statutory language with respect to mobility and behaviors is clear and capable of being easily understood. As a result I see no need to defer to the Department of Human Services for an interpretation of Minn.Stat. §§ 256B.0652, 256B.0659. I conclude that the Commissioner’s definition of an ADL dependency in mobility fails to give effect to the plain meaning of the statute. In essence, the Commissioner fails to see the forest — the overall concept and intent of the statute — by focusing too narrowly on the trees — the isolated meaning of particular words. Therefore, when looking at Minn.Stat. § 256B.0659 as a whole, I conclude that when the plain meaning of the statute is understood and applied to A.A.A., he is entitled to a total of 450 *829minutes per day of authorized PCA services.
A dependency in an ADL is explicitly defined in the statute. It occurs when a person has a need on a daily basis for: “(i) cuing and constant supervision to complete the task or (ii) hands-on assistance to complete the task.” Minn.Stat. § 256B.0659, subd. 4(b)(1) (emphasis added). Mobility is one type of ADL, defined to include “assistance with ambulation.” Minn.Stat. § 256B.0659, subd. 2(b)(6). “Ambulate,” the verb form of “ambulation,” is defined as “to move from place to place.” Mer-riarn Webster’s Collegiate Dictionary 36 (10th ed.1993).
As previously noted, the Commissioner and her designee concluded that A.A.A. is not dependent in mobility because he is physically capable of movement without assistance. But the Commissioner’s definition of an ADL dependency in mobility fails to give effect to the plain meaning of the statute. The statute does not require A.A.A. to be physically incapable of performing a task in order to be dependent. As the district court said, under Minn. Stat § 256B.0659, subd. 4, “it is sufficient if A.A.A. needs either hands-on assistance or cuing and constant supervision to complete the task.” Here, a key factor for interpretation is that the Legislature chose to use the word “or.” It is a well-established rule of statutory construction that when the disjunctive “or” is used, only one of the listed factual situations needs to be present in order for the provisions to be satisfied. Munger v. State, 749 N.W.2d 335, 338 (Minn.2008).
It is beyond dispute that A.A.A. is constantly active and makes frequent attempts to leave a room or wander away from his care provider when in public. A.A.A. does not respond to verbal commands. In fact, the Human Services judge found that he is “completely nonverbal” and thus incapable in most instances of responding to verbal commands. He requires continuous direct contact when walking in public. When moving from place to place he must be supervised. A.A.A.’s father testified during the administrative hearing that if A.A.A. needs to move from one place to another, he must be moved by hand. In essence, A.A.A. must be continuously cued and constantly supervised, which is exactly what the statute requires to qualify for authorized PCA services. See Minn.Stat. § 256B.0659, subd. 4(b)(1)®.
All of A.A.A.’s dependencies with the possible exception of toileting are related to behavior. The PHN’s assessment in 2010 found that A.A.A. was very resistant to bathing and grooming and would bite and fight against washing, shampooing, and tooth brushing. The PHN noted that A.A.A.’s mother was also required to feed him between the laps he ran around the room. For these reasons, the PHN determined that A.A.A. has dependencies in dressing, grooming, eating, and bathing. It is not that A.A.A. cannot physically move his hands to feed himself, or dress himself, or clean himself that causes him to be dependent — it is his behavioral condition that creates both the physical dependence as well as the Level I behaviors.
Under the plain language of Minn.Stat. §§ 256B.0652 and 256B.0659, ADLs and Level I behaviors are separate concepts, and the two concepts not only may, but must be added together when determining the amount of authorized PCA services to award a disabled individual. Any other interpretation is contrary to the plain language of the statute. Minnesota Statutes § 256B.0652, subd. 6(b), provides that the PCA assessment shall be determined by (1) the total number of dependencies in ADLs; (2) the number of complex health-related needs, and (3) the presence of *830Level I behaviors. The Legislature’s use of the conjunctive “and” means that PCA time is added for each critical ADL, complex health-related function, and Level I behavior. This interpretation should be obvious given the statutory mandate that when construing statutes, “words and phrases are construed according to rules of grammar and according to their common and approved usage.” Minn.Stat. § 645.08(1) (2012). The three categories must be separately considered and added. The statute does not limit the calculation of benefits when a condition falls into more than one of the three categories.
The Legislature could have made the language in section 256B.0652 disjunctive, but it did not. The Legislature could have provided that dependencies in ADLs should not be included when they are already accounted for in Level I behaviors, but it did not. Therefore, it follows that A.A.A. is entitled to receive an additional 30 minutes of PCA time based on his dependency in mobility, which is a critical ADL. This result is mandated by the statute even when A.A.A. is also allotted an extra 90 minutes of assistance due to his Level I behaviors.
I believe that the foregoing plain-meaning interpretation of the language in the statute at issue makes sense. It is one thing for an individual to need physical assistance moving from place to place- — for example, in a wheelchair. But the required supervision is potentially more intense when the need is related to behavioral or cognitive issues. A.A.A. must be watched and his hand constantly held or he may run away with potential devastating results.
Having concluded that A.A.A. has a sixth ADL dependency related to mobility, it is also necessary to conclude that he has an additional complex health-related function due to his mobility dependence. Minnesota Statutes § 256B.0652, subd. 6(c)(2), provides that 30 additional minutes is to be added to the base allotment of PCA time for each complex health-related need. There are eight types of complex health-related needs identified in Minn. Stat. § 256B.0659, subd. 4(c), including subdivision 4(c)(8), which encompasses: “other congenital or acquired diseases creating a need for significantly increased direct hands-on assistance and interventions in six to eight activities of daily living.” A.A.A.’s March 2010 PCA Plan identified dependencies in five ADLs— dressing, grooming, bathing, eating, and toileting. The Commissioner found that A.A.A. is not dependent in mobility because his need for assistance is due to cognitive behaviors. But given that I conclude that the undisputed record establishes that A.A.A. has a dependency in mobility because of his autism, he needs direct hands-on intervention and assistance in six ADLs, not five. Therefore, A.A.A. is entitled to an additional 30 minutes of authorized PCA services as specified in Minn.Stat. §§ 256B.0659, subd. 4(c)(8), 256B.0652, subd. 6(c)(2).
For all the foregoing reasons, I would reverse the court of appeals and affirm the conclusions reached by both the Human Services judge and the Hennepin County District Court. I would remand to the district court so it can reinstate its order authorizing a total amount of 450 minutes of PCA services per day for A.A.A. As I mentioned earlier, I conclude that the Commissioner has lost sight of the forest because of a narrow focus on the trees. There has been too much parsing of the separate meaning of particular words, such that the plain meaning and overall concept of the statutory scheme has been lost. In the case before us, we must look at section 256B.0659 as a whole. When we do look at *831the statute as whole, A.A.A. is entitled to the relief he seeks.
I recognize that this type of case can be very complex and difficult to resolve. These cases are made all the more difficult because of the often tragic circumstances and living conditions that are daily companions of the disabled individual and his and her family. Under such circumstances, an additional 60 minutes of care per day means a lot to A.A.A. and his family. If the law provides for the extra 60 minutes, he should get them. That said, I acknowledge that in Minnesota we do a better job than most in taking care of those with special needs. We have a right to be proud of that reputation. While I strongly believe that A.A.A. is entitled to the extra 60 minutes per day — whether he receives 390 or 450 minutes — I must acknowledge that Minnesota still does a good job in living up to the goal established by the late Vice President and United States Senator Hubert H. Humphrey who said, “[T]he moral test of government is how that government treats those who are in the dawn of life, the children; those who are in the twilight of life, the elderly; and those who are in the shadows of life — the sick, the needy, and the handicapped.”6
I would reverse the court of appeals.

. Hubert H. Humphrey: Additional Info, Encyclopedia Britannica, http://www.britannica. com/EB checked/topic/276362/Hubert-H-Humphrey/276362suppmfo/Supplemental-Information (last visited May 15, 2013).